DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Status of Claims
Claim 1-16 are pending in the application 
Response to Arguments
35 USC 112
The newly amended claims have incurred new issues related to 35 U.S.C. 112(a) and 112(b) which are provided below.
35 U.S.C. 102
The 35 USC 102(b) is withdrawn.
35 U.S.C. 101
Upon further consideration of the applicant’s claimed amendments, 35 U.S.C 101 has been applied below. It is being submitted that the filter set forth in the instant claims are similar to conventional filtering set forth in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) as conventional (part of the computer industry standard) [ “The computer industry [developed] a software tool that allowed control over the type of information received over the Internet. The software tool inspected a user's request to access a website and applied one or more filtering mechanisms: "exclusive filtering (`black-listing') which prevents access to all sites on a predetermined list of Internet sites; inclusive filtering (`white-listing') which allows access only to a predetermined list of Internet sites; and word-screening or phrase-screening which prevents access to web site `pages' which contain any word or phrase on a predetermined list."]


Examiner’s Comments

Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claim 5 recites, “wherein the at least one descriptor is at least one of: a date when the selected transaction occurred, a name associated with the selected transaction, the actual numerical amount, a type of the selected transaction, and a category specific to the selected transaction.”


 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2.	In the instant case, claim 1 is directed to a “system”. 



“ …receive transaction data…, filter, that filters out transactions that are not conducive to a round up process, the transaction data, by applying a filtering parameter…, in response to the filter…prevent the round up process…, preventing an error state… for applying the round-up process…, perform the round up process with respect to a second transaction…”

 	 Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “computer readable storage medium” and “one or more processors” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a technical  field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automation of a the acts of a round up process using rules to authorize (or deny) a financial transaction (round-up payment transaction).  [steps of the ind. claim that equate to the abstract idea]
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize or deny a round-up financial transaction using computer technology (e.g. computer readable medium and one or more processors) Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the 
6.	Hence, claim 1 is not patent eligible.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “…a plurality of transactions designated for processing by an electronic payment gateway…”

Claim 1 recites, “ …prevent round up process from being applied to the first transaction…”
Claim 1 recites, “ ….in response to the second transaction not being identified as not conducive to round up process…”

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 2 recites, “an account of the user…” there is no antecedent basis for “the user”. Claim 2 also recites, “…the application of the round up process…”. There is a lack of antecedent basis for “the application of the round up process.”
Claim 3 recites, “…for the purpose of applying the round up process…”
Claim 5 recites, “the actual numerical amount…”


“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)

Relative Term
MPEP2173.05(b)

Claim 8 recites, “wherein the one or more processors monitor a database for the plurality of the transactions periodically.”

“If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.” MPEP 2173.05(b)


Hybrid Claims
IPXL v. Amazon.com

Claims 2-10 are indefinite because they are hybrid claims. See MEPP 2173.05(p) II. In particular, the claims are neither directed to a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. 
	Evidence to support a position that claims 2-3 and 6-10 are drawn to a system includes recitation of “a system” in the preamble of the claims. On the other hand, evidence to support a position that the claims are drawn to a process includes claim 2 recites, “wherein an amount of currency is transferred from an account of the user to another account”,  in claim 3 recites, “wherein an electronic ledger is created for one or more transactions selected from the plurality of transactions…”, Claim 6 recites, “wherein the one or more processors monitor a database for the plurality of the transactions when a software application is activated on a user device.”, claim 7 recites, “wherein the one or more processors monitor a database for the plurality of the transactions when the software application is refreshed by a swipe on monitor a database…”, claim 9 recites, “storing a database maintained by a financial institution…”, claim 10 recites, “wherein the one or more processors transmit a difference…”
	Dependent claims 4 and 5 are being rejected as being dependent on claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692